Citation Nr: 0706544	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  02-13 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty for training from June to 
December 1960 and on active duty from April 1962 to September 
1970.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, wherein the RO denied the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death.  The appellant now resides within the 
jurisdiction of the Togus, Maine RO.

The case was remanded for further development in December 
2003 and August 2005.  The case is now before the Board for 
further appellate consideration. 

On November 27, 2006, the Board issued a decision in this 
appeal.  That decision has been vacated, and this decision is 
issued in its place.


FINDINGS OF FACT

1.  The veteran died in November 2000.  The cause of death 
was coronary artery disease due to or as a consequence of 
recurrent myocardial infarction and lifelong cigarette abuse.

2.  At the time of the veteran's death, service connection 
had been established for esophagitis and Wolf-Parkinson-White 
syndrome, both evaluated as 30 percent disabling; left and 
right foot neuritis and left and right hand neuritis, each 
evaluated as 20 percent disabling; anxiety reaction, 
evaluated as 10 percent disabling; and residuals of squamous 
cell carcinoma of the left piriform sinus and hemorrhoids, 
both evaluated as noncompensably disabling. 

3.  The preponderance of the evidence is against a finding 
that the veteran's death was proximately due to or the result 
of his service-connected disabilities, or that a service 
connected disease or disability contributed to death. 


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

Duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In this case, in a June 2004 letter to the appellant, the RO 
notified her of the evidence needed to substantiate her claim 
for service connection for the cause of the veteran's death.  
While sent after the January 2001 rating decision, the 
appellant was not prejudiced as this notification was sent 
prior to the RO's subsequent reajudication of the appeal.  
Mayfield v.Nicholson.

The June 2004 VCAA notification letter satisfied the second 
and third elements of the duty to notify by informing the 
appellant that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that she was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

Finally, with respect to the fourth element, the June 2004 
VCAA letter contained a notation that the appellant was to 
send VA any other evidence or information that she thought 
would relate to her claim.  This statement served to advise 
the appellant to submit any evidence in her possession 
pertinent to the claims on appeal.  In March 2004, the 
appellant submitted new evidence related to her claim, and 
thereby demonstrated actual knowledge of the need to submit 
relevant evidence in her possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for 
service-connection, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, supra.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied by the June 2004 letter.  However, the 
appellant did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  She is, therefore, not 
prejudiced by the absence of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).
Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  The 
claim for Chapter 35 educational benefits is controlled by 
the law and the VCAA is not applicable.

Duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the RO has obtained records of treatment 
reported by the appellant, including service and private 
medical records, as instructed in the Board's December 2003 
remand directives.  In addition, VA has obtained two medical 
opinions addressing the relationship, if any, between the 
veteran's fatal demise and his service-connected 
disabilities.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.    

The appellant has provided additional evidence such as 
statements in support of the claim and other information that 
related to the veteran's disabilities.  The Board notes its 
review of these materials.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 





II.  Relevant Laws and Regulations

Service Connection- general

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Cause of Death Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  

For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

VA shall consider all lay and medical evidence of record in a 
case with respect to benefits under laws administered by VA.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail). 

III.  Factual Background

The appellant contends that the veteran's service connected 
disabilities, including his Wolf-Parkinson-White (WPW) 
syndrome, contributed to his death
The November 2000 death certificate shows that the veteran 
died in November 2000 with the cause of death reported as 
coronary artery disease due to or as a consequence of 
recurrent myocardial infarction and lifelong cigarette abuse.   

During his lifetime, the veteran was service connected for 
left foot neuritis, right foot neuritis, left hand neuritis, 
right hand neuritis, residuals of squamous cell carcinoma of 
the left piriform sinus, Wolf-Parkinson-White (WPW) syndrome 
anxiety reaction, hemorrhoids, and espohagitis.

The veteran's service medical records show that in July 1966, 
he received a diagnosis of WPW syndrome after abnormal 
tracing and a short pulse rate interval were noted on an 
electrocardiogram (EKG).  In September 1967, the veteran 
presented with complaints of on-and-off chest pain that he 
had experienced for the previous two years.  A diagnosis of 
mild anxiety reaction was entered...  An August 1970 service 
separation examination report reflects that the veteran was 
diagnosed as having WPW syndrome in 1966.  These records are 
negative for specific treatment, complaints or diagnoses of 
coronary artery disease. 

When examined by VA in April 1971, less than a year after he 
was discharged from service, the veteran complained of 
occasional rapid heart action and palpitation with 
considerable anxiety and tension.  It was noted that he was 
diagnosed with WPW syndrome associated with tachycardia at 
that time.  He was to continue on his regiment of Quinidine.

In March 1973, the veteran underwent a catheterization which 
revealed organic heart disease related to congenital 
myocardiopathy.

In July 1973, the veteran was seen at a VA facility for a 
cardiac follow-up.  At that time, a cardiac examination 
revealed a heavy posterior myocardial infarction.  An 
electrocardiogram revealed a complete, left bundle branch 
block and pre-excitation syndrome type B.  In November 1976, 
the veteran underwent further testing as a result of the 
previous abnormal electrocardiogram findings; diagnoses of 
WPW syndrome and anxiety neurosis were recorded.

In March 1977, the veteran presented to a VA facility with a 
rapid heart beat.  He had a normal cardiogram which converted 
to a pattern resembling a Type B WPW syndrome.  The physical 
examination was also consistent with a diagnosis of 
idiopathic hypertrophic subaortic stenosis.

A December 1985 private emergency room report reflects that 
the veteran was admitted after he had an onset of 
restrosernal chest pain.  A catheterization revealed a total 
occlusion over large ramus intermediate branch.  A coronary 
angioplasty was performed.  The treatment notes reported that 
the veteran had no prior history of syncope or atrial 
fibrillation.  The diagnosis was acute lateral wall 
myocardial infarction, coronary angioplasty, intermittent WPW 
syndrome, and auto-occlusive disease with occlusion of the 
distal abdominal aorta.

When seen at a VA facility in March 1986, the veteran was 
diagnosed as having arteriosclerotic heart disease with 
myocardial infarction status post coronary angioplasty and 
arteriosclerotic peripheral vascular disease with Leriche's 
syndrome.

In April 1986, the veteran underwent a VA examination for WPW 
syndrome.  The diagnosis was congenital aberrant coronary 
artery circulation with congenital myocardiopathy, occlusion 
of aberrant coronary artery with residual myocardial 
infarction, arteriosclerotic aortic disease and generalized 
arteriosclerotic cardiovascular disease.

In July 1989, the veteran was admitted to the Spokane, 
Washington VAMC with a history of WPW syndrome, coronary 
artery disease and arteriosclerotic peripheral vascular 
disease.  It was noted that the veteran had had coronary 
artery disease since 1982.

In October 1997, the veteran presented to a private hospital 
for treatment of left pyriform sinus as a result previously 
diagnosed carcinoma of the hypopharynx.  The treating 
physician recommended a chemotherapy program mixed with 
external irradiation.

A January 1998 VA examination report reflects that the 
veteran was discharged from the military as a result of WPW 
syndrome and that he had undergone a single-vessel coronary 
bypass at a private hospital in 1989.  The veteran has had 
fewer problems since then and was currently on a beta blocker 
for his WPW syndrome. The examiner noted that throat cancer 
had been diagnosed in September 1997.  He was currently 
completing a combined chemotherapy and radiation course of 
treatment.  

In October 1998, the veteran was examined by VA for his 
squamous cell cancer of left perform sinus.  At the close of 
the examination, the VA examiner entered a diagnosis of a 
history of squamous cell cancer of his left perform sinus.  
The VA examiner stated that the veteran's throat/eating 
problems/cotton mouth, numbness of his hands and feet and 
tooth problems were all side effects of radiation therapy and 
chemo/Platinum therapy.

In October 2000, the veteran was admitted to a private 
hospital after an episode of lightheadedness and vomiting.  
It was noted that the veteran was critically ill as he had 
acute respiratory failure secondary to congestive heart 
failure and valvular heart disease with aortic and mitral 
insufficiency.  


The admitting physician in October 2000 noted a history of 
beta-blocker administration and fluid administration which 
probably precipitated his current clinical events with 
decreased cardiac perfusion and pulmonary edema.  The report 
noted that the veteran was admitted to the hospital because 
of dyspnea as he had been seen in the emergency room after 
taking a beta-blocker tablet.  The veteran had chronically 
been on these tablets but had stopped their use spontaneously 
by himself.  He then reinstituted their use on his own.  The 
physician stated that dyspnea was probably a result of the 
beta-blocker effect superimposed on his valvular heart 
disease and lung disease.  The physician indicated that it 
appeared that the veteran had developed severe valvular heart 
disease and that the use of beta-blockers would depress left 
ventricular function and reduce cardiac output.

Upon subsequent consultation, diagnoses of severe coronary 
artery disease, cardiomyopathy, status post cardiorespiratory 
arrest with subsequent seizure disorder, right hemisphere 
stroke, left hemiparesis, hemisensory deficit, dysphagia, and 
left-sided visual deficits were entered.  A November 2000 
discharge summary from a private rehabilitation center noted 
that the veteran had been admitted to the hospital in October 
2000 with cardiorespiratory arrest and hypocic 
encephalopathy.  He required support for respiratory failure.  
His acute medical issues gradually resolved subsequent to his 
admission to the rehabilitation center.  The veteran expired 
in November 2000.

In a February 2001 letter, the veteran's private physician 
clarified that the veteran had cardiac disease prior to the 
diagnosis of esophageal cancer.  The letter stated that the 
veteran had a myocardial infarction diagnosed in 1985.

In June 2002, a VA examiner conducted a records review.  The 
examiner noted that the veteran had been treated for WPW 
syndrome with beta-blockers.  The veteran had reported fewer 
problems with episodes of tachycardia since bypass surgery in 
1989.  The VA examiner stated that the veteran's WPW syndrome 
did not materially contribute to his death, as WPW was a 
congenital condition that had nothing to do with his death 
from coronary artery disease.  The examiner also stated that 
the chemotherapy and radiation treatment he received for his 
service-connected throat cancer did not contribute to his 
recurrent myocardial infarctions.  The veteran had 
significant coronary artery disease prior to the discovery of 
his laryngeal cancer.

In November 2005, and pursuant to the Board's August 
2005remand directives, a VA examiner conducted a records 
review regarding the issue of service connection for the 
cause of the veteran's death.  The VA examiner noted that the 
examiner for the June 2002 records review was unavailable.  
After a review of the records, the VA examiner concluded that 
it is as least as likely as not that there is no relationship 
between the veteran's service-connected disability, including 
his WPW syndrome and the cause of the veteran's death.  
Additionally, he concluded that the valvular heart disease 
did not cause or contribute to the cause of death.  The 
examiner opined that there is no relationship between the 
veteran's service-connected disabilities and his ultimate 
death.

IV.  Analysis

After a careful review of the evidence of record, the Board 
finds that service connection for the cause of the veteran's 
death is not warranted.  In reaching the foregoing 
determination, the Board observes that the veteran's service 
medical records make no reference to any of the diseases 
resulting in his death.  There is also no competent evidence 
of any of the fatal conditions within one year from service 
separation.  Indeed, the medical opinions place the onset of 
the fatal heart disease in the 1980's.

While the Board is cognizant of an October 2000 opinion of a 
private physician, who stated that the veteran's dyspnea was 
probably a result of the beta-blocker effect superimposed on 
his valvular heart disease and lung disease together with 
evidence that the beta blockers were prescribed to treat 
service-connected WPW, the Board finds it to be outweighed by 
two VA opinions of record.  In this regard, VA opinions, 
prepared in June 2002 and November 2005, were a product of a 
review of the entire record, to include the private 
physician's October 2000 opinion.  The VA examiners found no 
relationship between service-connected disabilities and the 
causes of the veteran's death.  

The November 2005 VA examiner opined that it was "at least 
as likely as not that there is no relationship" between the 
veteran's service-connected disability, including his WPW 
syndrome and the cause of the veteran's death.  It might be 
argued that this language could also be read as saying it was 
at least as likely as not that there was such a relationship.  
The reviewer, however, went on to explain that he agreed with 
the 2002 opinion and found no relationship between the fatal 
heart disease and service or service-connected disabilities.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997).  Factors for assessing the probative 
value of a medical opinion include whether the physician had 
access to the claims file and the thoroughness and detail of 
the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The majority of the opinions are against the claim.  The 
majority opinions are more probative than the private 
opinion.  The VA opinions were the product of a review of 
records not available at the time of the October 2000 opinion 
by the private physician, and were accompanied by reasons for 
those opinions.  It is unclear which records were considered 
in the private opinion. 

Because the weight of the competent evidence is against a 
link between the veteran's death and a service connected 
disease or disability, the Board concludes that the 
preponderance of the evidence is against the claim.  
Accordingly, reasonable doubt does not arise, and the claim 
is denied.

ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


